DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, species I(a), claims 1-3, 5, 6, 8-13 and 15-17, in the reply filed on October 26, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7 and 18-20, 24 and 25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/28/19, 7/11/19, 1/15/20, 6/2/20, 7/9/20 and 11/18/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-3, 5, 6, 8-13 and 15-17 are objected to because of the following informalities: Inconsistent terminology. Changing "first and second source/drain (S/D) . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 6, 8-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "an adjacent one of the islands", as recited in claim 1, line 7, is unclear as to whether said limitation is the same as or different from "adjacent ones of the islands", as recited in claim 1, line 6.
The claimed limitation of "an adjacent one of the islands", as recited in claim 1, line 8, is unclear as to whether said limitation is the same as or different from "adjacent ones of the islands" and/or "an adjacent one of the islands", as recited in claim 1, lines 6 and 7, respectively.
The claimed limitation of "a side face of the first insulating support", as recited in claim 2, lines 3-4, is unclear as to whether said limitation is the same as or different from "a side face of the first insulating support", as recited in claim 2, line 3.
The claimed limitation of "at least one of the islands", as recited in claim 3, is unclear as to whether said limitation is the same as or different from "adjacent ones of the islands" and/or "an adjacent one of the islands", as recited in claim 1, lines 7-8.
The claimed limitation of "dielectric material", as recited in claim 5, is unclear as to whether said limitation is the same as or different from "dielectric material", as recited in claim 1.
The claimed limitation of "respective ones of the plurality of islands", as recited in claim 8 and 15, is unclear as to whether said limitation is the same as or different from "adjacent ones of the islands" and/or "an adjacent one of the islands", as recited in claim 1.
The claimed limitation of "individual ones of the quantum state detector devices", as recited in claim 11, is unclear as to whether said limitation is the same as or different from "individual ones of the quantum state detector devices", as recited in claim 10.
The claimed limitation of "a SET", as recited in claim 11, is unclear as to whether said limitation is the same as or different from "a multi-island single electron transistor (SET)", as recited in claim 1.
The claimed limitations of "the SET", as recited in claim 12 and 17, is unclear as to which SET applicant refers.
The claimed limitation of "a quantum state detector device", as recited in claim 12, is unclear as to whether said limitation is the same as or different from "a plurality of quantum state detector devices", as recited in claim 10 and/or "individual ones of the quantum state detector devices", as recited in claims 10 and 11.
The claimed limitation of "individual multi-island SETs", as recited in claims 12 and 15, is unclear as to whether said limitation is the same as or different from "a plurality of multi-island SETs", as recited in claim 9.
The claimed limitation of "an individual multi-island SET", as recited in claim 16, is unclear as to whether said limitation is the same as or different from "a plurality of multi-island SETs", as recited in claim 9 and/or "individual multi-island SETs", as recited in claim 15.
The claimed limitation of "the individual multi-island SET", as recited in claim 16, lines 2-4, is unclear as to whether said limitation is the same as or different from "a plurality of multi-island SETs", as recited in claim 9, "individual multi-island SETs", as recited in claim 15 and/or "an individual multi-island SET", as recited in claim 16, lines 1-2.
The claimed limitation of "the quantum state detector device", as recited in claim 16, is unclear as to whether said limitation is the same as or different from "a plurality of quantum state detector devices" and/or "individual ones of the quantum state detector devices", as recited in claim 10.
The claimed limitation of "individual quantum state detector devices", as recited in claim 17, is unclear as to whether said limitation is the same as or different from "a plurality of quantum state detector devices" and/or "individual ones of the quantum state detector devices", as recited in claim 10.
The claimed limitation of "a SET", as recited in claim 17, is unclear as to whether said limitation is the same as or different from "a multi-island single electron transistor (SET)", as recited in claim 1, "a plurality of multi-island SETs", as recited in claim 9, "individual multi-island SETs", as recited in claim 15 and/or "an individual multi-island SET", as recited in claim 16.
The claimed limitation of "a gate electrode", as recited in claim 17, is unclear as to whether said limitation is the same as or different from "a plurality of gate electrodes", as recited in claim 15.
The claimed limitation of "an island", as recited in claim 17, is unclear as to whether said limitation is the same as or different from "a plurality of islands", as recited in claim 1.
The claimed limitation of "the island", as recited in claim 17, is unclear as to which island applicant refers.
The claimed limitation of "the gate electrode", as recited in claim 17, is unclear as to which gate electrode applicant refers.
The claimed limitation of "the qubit device", as recited in claim 17, is unclear as to whether said limitation is the same as or different from "a corresponding plurality of qubit devices", as recited in claim 10 and/or "individual ones of the qubit devices", as recited in claim 10.
The claimed limitation of "the individual quantum state detector device", as recited in claim 17, is unclear as to which quantum state detector device applicant refers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wasshuber et al. (2005/0136655).
As for claim 1, Wasshuber et al. show in Figs. 1D, 2 and related text a device, comprising: 
first and second source/drain (S/D) electrodes 225/227 of a multi-island single electron transistor (SET) 200; 
a plurality of islands 205 of the multi-island SET, between the first and second S/D electrodes; and 
dielectric material (portions of 215 adjacent to inner portions of 225/227)/155 (as shown in Fig. 1E) between adjacent ones of the islands, between the first S/D electrode and an adjacent one of the islands, and between the second S/D electrode and an adjacent one of the islands.

As for claim 2, Wasshuber et al. show first and second insulating supports (portion of 215 adjacent to outer portions of 225/227), wherein the first S/D electrode is 
wherein the islands extend into an area between the first and second insulating supports (Fig. 2).

As for claim 3, Wasshuber et al. show a height of at least one of the islands is less than a height of the first S/D electrode (Figs. 1D and 2).

As for claim 5, Wasshuber et al. show the first and second S/D electrodes are on a substrate 217, and dielectric material 215 is disposed between the substrate and the islands (Figs. 1D and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasshuber et al. (2005/0136655) in view of Kumagai et al. (2008/0108227).
Wasshuber et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the islands are a metal material.
Kumagai et al. teach in Figs. 13A-13C, 14B and related text the islands 8 are a metal material ([0179]).
Wasshuber et al. and Kumagai et al. are analogous art because they are directed to a SET and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wasshuber et al. with the specified feature(s) of Kumagai et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use a metal material to form islands, as taught by Kumagai et al., in Wasshuber et al.'s device, in order to reduce resistance, increase speed and improve performance of the device. Furthermore, it has been held to be In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 1 and 9-13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Friesen et al. (2017/0206461) in view of Wasshuber et al. (2005/0136655).
As for claims 1, 9, 10 and 13, Friesen et al. show in Fig. 1 and related text a device 100, comprising:
SETs in a corresponding plurality of qubit devices of the device (claim 1, lines 3-4),
a plurality of quantum state detector devices, wherein individual ones of the quantum state detector devices are associated with and proximate to individual ones of the qubit devices ([0029]).
Friesen et al. do not disclose the SETs are multi-island SETs, and a detail structure of each of the multi-island SETs; and wherein individual multi-island SETs have two or more islands.
Wasshuber et al. teach in Figs. 1D, 2 and related text first and second source/drain (S/D) electrodes 225/227 of a multi-island single electron transistor (SET) 200; 
a plurality of islands 205 of the multi-island SET, between the first and second S/D electrodes; and 
dielectric material (portions of 215 adjacent to inner portions of 225/227)/155 (as shown in Fig. 1E) between adjacent ones of the islands, between the first S/D electrode 
wherein individual multi-island SETs have two or more islands.
Friesen et al. and Wasshuber et al. are analogous art because they are directed to a SET and one of ordinary skill in the art would have had a reasonable expectation of success to modify Friesen et al. with the specified feature(s) of Wasshuber et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a detail structure of a multi-island SET, and wherein individual multi-island SETs having two or more islands, as taught by Wasshuber et al., in Friesen et al.'s device, in order to reduce simplify fabrication procedure, reduce cost and size of the device.

As for claim 11, the combined device shows individual ones of the quantum state detector devices include a SET ([0029], lines 1-6).

As for claim 12, the combined device shows the SET included in a quantum state detector device has a single island ([0029], lines 4-6; note: a SET contains a single island).

Allowable Subject Matter
Claims 8 and 15-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
.
Claims 8 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MEIYA LI/Primary Examiner, Art Unit 2811